Citation Nr: 0212299	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a compensable initial rating for urethral 
stricture.

(Entitlement to service connection for tinnitus will be 
addressed in a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that determined that claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus were not well grounded and granted service 
connection for chronic urethritis and urethral stricture, 
assigning a noncompensable evaluation for that disorder.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In February 2001, the Board remanded the case to the RO for 
additional development.   

The veteran has not requested a hearing.  

The Board is undertaking additional development on the issue 
of service connection for tinnitus, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing that 
issue.


FINDINGS OF FACT

1.  The veteran was exposed to loud noise during active 
service.  

2.  Competent medical evidence attributes the veteran's 
bilateral hearing loss to noise exposure; intercurrent cause 
for his hearing loss has not been shown. 

3.  Urine leakage, awakening to void at least two times per 
night, daytime voiding interval between 2 and 3 hours, a need 
for dilatation every 2 to 3 months, or any other symptom that 
warrants a 10 percent rating is not shown by the evidence of 
record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

2.  The criteria for a compensable schedular rating for 
urethral stricture are not met at any time during the appeal 
period.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7518 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD-214 reflects that he served with armored 
forces and was assigned to an Army tank-training center in 
Europe.

The veteran's service medical records (SMRs) reflect that he 
underwent a separation examination in August 1953 and that 
his hearing was 15/15, bilaterally, to whispered voice.  No 
audiometry was performed.  

In January 1999, the National Personnel Records Center (NPRC) 
reported that no personnel records were available and may 
have been destroyed by a fire at that location in 1973.  


The veteran underwent a VA compensation and pension 
genitourinary examination in April 1999.  The examiner noted 
a history of in-service urethral stricture that required 
dilation.  Another dilation was required about 15 years ago, 
and another about 1 year ago.  Since that time, the veteran 
had been voiding well with only occasional slight dysuria.  
He had no urinary tract infection and no prostatitis.  He had 
nocturia, with the frequency of once per night.  Examination 
of the genitourinary system found no abnormality.  The 
impression was urethral stricture, currently asymptomatic.  
It was expected that dilatation would be required at some 
time in the future.  

Upon VA authorized audiological evaluation in May 1999, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
75
85
LEFT
20
30
65
75
70

Average pure tone thresholds were 61, right ear, and 58, left 
ear.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 92 percent in the left 
ear.

During the examination, the veteran reported decreased 
hearing since active service, where he taught gunnery.  He 
reported that he worked in a steel mill for 35 years, but 
that job was not usually very noisy.  The audiologist felt 
that the pattern of the veteran's hearing loss was consistent 
with noise exposure.  

As noted in the introduction, in August 1999, the RO 
determined that the claim of service connection for bilateral 
hearing loss was not well grounded and that no evidence of 
hearing loss shortly after active service had been submitted.  

In that decision, the RO assigned a noncompensable rating 
under Diagnostic Code 7518 for chronic urethritis and 
urethral stricture.

In February 2001, the Board remanded the case in order that 
the Veterans Claims Assistance Act (VCAA) could be considered 
by the RO. 

II.  Legal Analysis

A.  Service Connection for Bilateral Hearing Loss

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

The regulation which operates to establish when measured 
hearing loss is a disability for which compensation may be 
paid, provided that requirements for service connection are 
otherwise met, does not preclude service connection for 
current hearing disability where hearing was within normal 
limits on audiometry testing at separation from service; when 
audiometry test results at separation from service do not 
meet regulatory requirements for establishing disability, a 
veteran may establish service connection for current hearing 
disability by submitting evidence that current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155 (1993). 

The Secretary has stated that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2001), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz 
are all less than 40 decibels; and, the 
auditory thresholds for at least three of 
the frequencies are 25 decibels or less; 
and, when speech recognition scores using 
the Maryland CNC Test are 94 percent or 
better. 

Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the veteran's report of significant noise 
exposure during active service is somewhat verified by his 
DD-214, that notes that he was assigned to a battle tank 
training center.  A whispered voice test administered prior 
to discharge from active service does not evidence any 
hearing loss.  Unfortunately, testing by means of whispered 
voice might not reveal whether there had been an upward 
shifting of a hearing threshold during active service.  VA 
audiometry has documented current hearing loss for VA 
disability purposes and a VA audiologist has determined that 
this hearing loss is the kind that results from noise 
exposure.  Also, the veteran worked in a steel mill after 
active Army service, but he reported that his job there was 
not very noisy.  There is no evidence to the contrary.  
Resolving any remaining doubt in favor of the veteran, the 
Board therefore finds that the veteran's bilateral hearing 
loss is not more properly attributable to intercurrent causes 
and that there is a medically sound basis to attribute the 
post service findings to the noise exposure in service.  The 
claim is therefore granted.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  


B.  Compensable Rating for Urethral Stricture.

The veteran has been provided with a VA examination to 
determine the nature and extent of service-connected urethral 
stricture.  He and his representative have been provided with 
a statement of the case and a supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In February 2001, the Board remanded the case in 
order obtain any additional evidence concerning the urethral 
stricture.  In March 2001, the RO notified the veteran that 
he should submit any such private medical evidence and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  No 
response was received from the veteran or his representative.  
The duty to assist is not always a "one-way street"; the 
claimant cannot passively wait for VA's assistance in 
circumstances where he or she may or should have information 
that is essential to obtaining supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Wamhoff v. Brown, 8 
Vet. App. 517 (1996).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's service connected urethral stricture is rated 
under Diagnostic Code 7518.  Under Diagnostic Code 7518, this 
disorder is to be rated as voiding dysfunction (leakage, 
frequency, or obstructed voiding).  For leakage, a 20 percent 
evaluation is warranted when there is a need for wearing 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent evaluation is warranted when there is 
a need for wearing absorbent materials that must be changed 2 
to 4 times per day.  A 60 percent evaluation is appropriate 
when the use of an appliance is required or when there is a 
need for wearing absorbent materials which must be changed 
more than 4 times per day.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7518 (2001).  

Urinary frequency with a daytime voiding interval between 2 
and 3 hours, or awakening to void two times per night, 
warrants a rating of 10 percent.  Daytime voiding interval 
between 1 and 2 hours, or awakening to void 3 to 4 times per 
night, warrants a 20 percent rating.  Id.

Obstructed voiding with or without stricture disease 
requiring dilatation 1 to 2 times per year warrants a 
noncompensable rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one of the following warrants a 10 percent rating: 
(1) post void residuals greater than 150 cc; (2) 
uroflowmetry; marked diminished peak flow rate less than 10 
cc/sec; (3) Recurrent urinary tract infections secondary to 
obstruction; or, (4) Stricture disease requiring periodic 
dilation every 2 to 3 months.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  Id. 

The disability is currently manifested by occasional slight 
dysuria and nocturia of no more than one time per night.  A 
need absorbent materials or for intermittent catheterization 
is not shown.  The Board concedes that intermittent dilation 
has been necessary; however the frequency of dilation has 
been once in the recent year, and only twice in the recent 15 
years.  Comparing these symptoms with the criteria of the 
rating schedule, the Board finds that the criteria for a 
compensable rating under Diagnostic Code 7518 are not more 
nearly approximated.  This is because urine leakage, 
awakening to void two time per night, dilations every 2 to 3 
months, or any other symptom that warrants a 10 percent 
rating simply is not shown.  

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate, or where the evidence shows exceptional or 
unusual circumstances, the Board must specifically adjudicate 
the issue of whether an extraschedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  A compensable initial rating for urethral stricture is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

